United States Court of Appeals
                     For the First Circuit

Nos. 10-1076
     10-1099
     10-1115
     10-1875
     10-2466

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

              JOSÉ DAVID ACOSTA-COLÓN, a/k/a David;
             JORGE FOURNIER-OLAVARRÍA, a/k/a Mesón;
          FERNANDO L. CASTILLO-MORALES, a/k/a Yaguita;
         ALEXIS RODRÍGUEZ-RODRÍGUEZ, a/k/a Sandro; and
           DANIEL GUZMÁN-CORREA, a/k/a Danny Pincho,

                    Defendants, Appellants.



                          ERRATA SHEET

     The opinion of this Court issued on December 18, 2013 is
amended as follows:

     On page 24, line 14, change "identify Lespier" to "identify
Fournier"